               Case 2:21-cv-00972-RSL Document 1 Filed 07/20/21 Page 1 of 16




 1

 2

 3

 4
 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 9                                   AT SEATTLE
10 OHIO SECURITY INSURANCE
   COMPANY; and THE OHIO CASUALTY                 No.:
11 INSURANCE COMPANY,
                                                  COMPLAINT FOR DECLARATORY
12                       Plaintiffs,              JUDGMENT
13        v.
14 REICHHARDT & EBE ENGINEERING,
   INC.; THE CITY OF MOUNT VERNON;
15 and COMMERCIAL COLD STORAGE,
   INC.,
16
                    Defendants.
17

18        Plaintiffs Ohio Security Insurance Company and The Ohio Casualty Insurance
19 Company bring this Complaint for Declaratory Judgment against Defendants Reichhardt &

20 Ebe Engineering, Inc., The City of Mount Vernon, and Commercial Cold Storage, Inc.

21                                     I. THE PARTIES
22        1.       Plaintiff Ohio Security Insurance Company (“Ohio Security”) is a company
23 organized under the laws of the State of New Hampshire with its principal place of business

24 located at 175 Berkeley St., Boston, Massachusetts 02116.

25        2.       Plaintiff The Ohio Casualty Insurance Company (“Ohio Casualty”) is a
26

     COMPLAINT FOR DECLARATORY JUDGMENT                          Page 1    Bullivant|Houser|Bailey PC
                                                                           925 Fourth Avenue, Suite 3800
                                                                           Seattle, Washington 98104
                                                                           Telephone: 206.292.8930
                Case 2:21-cv-00972-RSL Document 1 Filed 07/20/21 Page 2 of 16




 1 company organized under the laws of the State of New Hampshire with its principal place of

 2 business located at 175 Berkeley Street, Boston, Massachusetts 02116.

 3         3.       Defendant Reichhardt & Ebe Engineering, Inc. (“R&E”) is a Washington

 4 corporation with its principal place of business located at 423 Front Street, Lynden,
 5 Washington 98264-1920.

 6         4.       Defendant The City of Mount Vernon, Washington (the “City”) is a Washington

 7 municipal corporation.

 8         5.       Defendant Commercial Cold Storage, Inc. (“CCS”) is a Washington corporation

 9 with its principal place of business located at 1011 S 1st St, Mount Vernon, WA 98273-4238.

10                               II. JURISDICTION AND VENUE

11         6.       This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) because the amount

12 in controversy exceeds $75,000, exclusive of interest and costs, and plaintiffs are citizens of

13 different states than any defendant.

14         7.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1) and

15 (2) because all defendants reside in this judicial district and because a substantial part of the

16 events or omissions giving rise to the claims occurred in this judicial district.

17                                            III. FACTS

18 A.      The Policies

19         8.       Plaintiffs Ohio Security and Ohio Casualty (together, “Ohio”) issued policies

20 of liability insurance to Defendant R&E.

21         9.       Ohio Security issued a commercial package policy to R&E bearing policy no.

22 BKS55331932 for an initial policy period incepting on January 4, 2016 and renewed annually

23 through the policy period ending on ending on January 4, 2020, copies of which are attached

24 as Exhibits “A” through “D” (collectively, the “Ohio Security Policies”). The Ohio Security

25 Policies contain a liability limit of $1,000,000 each occurrence and $2,000,000 in the

26 aggregate.

     COMPLAINT FOR DECLARATORY JUDGMENT                               Page 2     Bullivant|Houser|Bailey PC
                                                                                 925 Fourth Avenue, Suite 3800
                                                                                 Seattle, Washington 98104
                                                                                 Telephone: 206.292.8930
             Case 2:21-cv-00972-RSL Document 1 Filed 07/20/21 Page 3 of 16




 1         10.    Ohio Casualty issued a Commercial Umbrella Policy to R&E bearing policy no.

 2 USO55331932 for an initial policy period incepting on January 4, 2016 and renewed annually

 3 through the policy period ending on January 4, 2020, copies of which are attached as Exhibit

 4 “E” through “H” (collectively, the “Ohio Casualty Policies”). The Ohio Casualty Policies
 5 identify the Ohio Security Policies as “Underlying Insurance.”

 6 B.      The Underlying Complaint

 7         11.    On February 24, 2021, Defendant CCS filed a “Complaint for Declaratory

 8 Relief, Specific Performance, and Damages” (the “Underlying Complaint”) against Defendant

 9 City of Mount Vernon in Washington State Superior Court in and for Skagit County as Case

10 No. 21-2-00131-29 (the “Underlying Action”). A copy of the Underlying Complaint is
11 attached as Exhibit “I”.

12         12.    In the Underlying Complaint, CCS alleges that it owns and operates a seafood

13 processing and cold storage facility located along the Skagit River in the City of Mount

14 Vernon, Washington.

15         13.    CSS alleges that its operations generate waste, which it disposes of using side

16 sewer connections to the City’s storm and sanitary sewer lines. Stormwater from CCS’s

17 property also flowed into the Skagit River.

18         14.    According to the Underlying Complaint, the City began planning a “Downtown

19 Flood Control Project” in 2014, phase 3B of which involved installing a floodwall across a

20 portion of CSS’s property.

21         15.    The City allegedly entered into a “Professional Services Agreement” (the

22 “PSA”) with Defendant R&E to serve as outside engineer for the Project.

23         16.    To make room for the new floodwall foundation, the Underlying Complaint

24 alleges that the City had to remove and re-locate certain existing stormwater and sanitary sewer

25 lines located on CCS’s real property.

26         17.    To accommodate the relocation, CCS alleges that on February 4, 2016, the City

     COMPLAINT FOR DECLARATORY JUDGMENT                              Page 3    Bullivant|Houser|Bailey PC
                                                                               925 Fourth Avenue, Suite 3800
                                                                               Seattle, Washington 98104
                                                                               Telephone: 206.292.8930
              Case 2:21-cv-00972-RSL Document 1 Filed 07/20/21 Page 4 of 16




 1 entered into two agreements with CSS: a Property Rights Acquisition and Settlement

 2 Agreement (“Settlement Agreement”) and a Permanent Easement Agreement (the “Permanent

 3 Easement Agreement”).

 4         18.     The Underlying Complaint alleges that the Settlement Agreement and

 5 Permanent Easement Agreement imposed certain requirements and responsibilities on the City

 6 and CCS regarding the relocation of the stormwater and sanitary sewer lines.

 7         19.     Section 3.5 of the Permanent Easement Agreement allegedly required the City

 8 to ensure that CCS “continues to have storm water disposal access to the Skagit River and/or

 9 public stormwater facilities following completion of the Project.”

10         20.     CCS alleges that the City originally planned to ensure compliance with Section

11 3.5 of the Permanent Easement Agreement by running a separate stormwater collection sewer

12 line from the CCS property that would carry floodwater to a bioswale south of the CCS

13 property, where it would be treated and conveyed via a combined sanitary/stormwater sewer

14 line either to the river or to the City’s sewage treatment plant.

15         21.     According to CCS, Section 9 of the Settlement Agreement made CCS

16 responsible for the repair and maintenance of any re-located underground utilities, including

17 the storm and sanitary sewer lines.

18         22.     In order to fulfill the obligations of Section 9 of the Settlement Agreement, CCS

19 claims it needs to be able to physically access the storm and sanitary sewer lines.

20         23.     Construction of the portion of the flood control project that crossed CCS’s

21 property allegedly occurred between March and June of 2017.

22         24.     According to CCS, the City constructed the floodwall utilizing a design that

23 restricted CCS’s ability to access the relocated sewer lines.

24         25.     CCS alleges that the City embedded the relocated sewer lines within the

25 concrete foundation of the new floodwall, restricting its access to certain manholes embedded

26 within the concrete foundation.

     COMPLAINT FOR DECLARATORY JUDGMENT                                Page 4   Bullivant|Houser|Bailey PC
                                                                                925 Fourth Avenue, Suite 3800
                                                                                Seattle, Washington 98104
                                                                                Telephone: 206.292.8930
               Case 2:21-cv-00972-RSL Document 1 Filed 07/20/21 Page 5 of 16




 1           26.   As a result of this design, CCS claims it can no longer physically access the

 2 utility lines in order to perform its maintenance requirement or install new sewer lines “without

 3 damaging the floodwall foundation.”

 4           27.   In order to either maintain the sewer line or add new connections to the main

 5 line, CCS alleges it would have to “break up and remove the concrete and rebar” that both

 6 “encases the sewer line” and “serves as the foundation for the floodwall.” Since “neither

 7 FEMA nor the State Department of Ecology would ever allow such action,” and because such

 8 action “would also violate the City’s own Shoreline Master Program,” CCS alleges that the

 9 City’s design will “seriously restrict its options in terms of redevelopment of its property.”

10           28.   In addition to the placement of the new line, CCS also complains about the

11 manner in which the City provided for disposal of stormwater from CCS’s property in its

12 construction of the new floodwall foundation.

13           29.   Instead of running a separate stormwater collection sewer line from the CCS

14 property, CCS alleges that the City changed its plans to involve the installation of so-called

15 “canal” or “storm” gates within five stormwater lines that penetrate the floodwall foundation.

16           30.   The purpose of these “canal” or “storm” gates, CCS alleges, is ostensibly to

17 allow stormwater from CCS’s property to discharge directly into the Skagit River.

18           31.   In order to prevent floodwater from backing up through the gates into CCS

19 property, however, CCS alleges that the gates must be manually closed before expected flood

20 events.

21           32.   As a result of this design, CCS alleges that, during a flood event, stormwater

22 will either accumulate on CCS’s property behind the wall, if the gates are closed, or will back

23 up into CCS’s property, if the gates are open.

24           33.   CCS claims that this occurred during a November of 2017 flood event, and the

25 City had to install pumps to remove the water from CCS’s property.

26           34.   The Underlying Complaint contains three counts: (i) Declaratory Judgment; (ii)

     COMPLAINT FOR DECLARATORY JUDGMENT                               Page 5    Bullivant|Houser|Bailey PC
                                                                                925 Fourth Avenue, Suite 3800
                                                                                Seattle, Washington 98104
                                                                                Telephone: 206.292.8930
              Case 2:21-cv-00972-RSL Document 1 Filed 07/20/21 Page 6 of 16




 1 Breach of Contract; and (iii) Specific Performance.

 2         35.     In these counts, CCS requests that the court declare that the City breached its

 3 obligations under the Settlement Agreement and the Permanent Easement Agreement by

 4 relocating the stormwater and sanitary sewer system in a manner that precludes CCS from
 5 performing repairs and in a manner that restricts CCS’s ability to dispose of stormwater.

 6         36.     In addition, CCS also requests “an award of all money damages legally available

 7 as a result of Defendant’s breaches, acts, and/or omissions.”

 8         37.     CCS describes its damages as consisting of “the failure of the City to install new

 9 sanitary and stormwater sewer lines that will (i) enable CCS to continue to conduct its business

10 on an uninterrupted basis and (ii) ensure that CCS has the ability to access, repair, and maintain
11 those new sewer lines without causing damage to the foundation of the City’s new floodwall.”

12 C.      The Third-Party Complaint

13         38.     On March 16, 2021, Defendant City of Mount Vernon filed an Answer to CCS’s

14 Complaint and Third-Party Complaint (the “Third Party Complaint”) against defendant R&E

15 as a Third-Party Defendant, a copy of which is attached as Exhibit “J”.

16         39.     In the Third-Party Complaint, the City alleges that it entered into the PSA with

17 Defendant R&E on or about March 31, 2014.

18         40.     The PSE requires R&E to maintain CGL insurance in an amount not less than

19 $1 million per occurrence and at least $2 million in the aggregate.

20         41.     In Section 10 of the PSA, the City alleges that R&E “agree[d] to defend and

21 indemnify the City from any and all Claims arising out of, in connection with, or incident to

22 any acts, errors, omissions, or conduct by the [City] (or its employees, agents, representatives

23 subcontractors/subconsultants) relating to this Agreement.”

24         42.     The City alleges that CCS demanded that the City relocate the sewer lines.

25         43.     The City alleges that it tendered CCS’s demand and the Underlying Complaint

26 to R&E for defense and indemnity.

     COMPLAINT FOR DECLARATORY JUDGMENT                               Page 6    Bullivant|Houser|Bailey PC
                                                                                925 Fourth Avenue, Suite 3800
                                                                                Seattle, Washington 98104
                                                                                Telephone: 206.292.8930
              Case 2:21-cv-00972-RSL Document 1 Filed 07/20/21 Page 7 of 16




 1          44.    The City alleges that R&E has not agreed to defend of indemnify the City with

 2 respect to the demand or the Underlying Complaint.

 3          45.    The Third-Party Complaint contains two counts: (i) Declaratory Judgment; and

 4 (ii) breach of contract.
 5          46.    The City requests an order declaring that R&E breached the PSA by declining

 6 to indemnify the City in the Underlying Action as well as damages for R&E’s alleged breach,

 7 attorney’s fees, and interest.

 8 D.       The Insurance Claims

 9          47.    The City tendered the Underlying Complaint to Ohio Security for defense and

10 indemnity coverage, claiming coverage as an additional insured under the Ohio Security
11 Policies issued to R&E.

12          48.    R&E tendered the Third-Party Complaint to Ohio Security for defense and

13 indemnity coverage.

14          49.    In separate letters dated May 5, 2021, copies of which are attached as Exhibits

15 “K” and “L”, Ohio Security agreed to provide a defense to both the City and R&E in the

16 Underlying Action.

17          50.    In the May 5, 2021 letters, Ohio Security explained that it did not believe it had

18 an obligation to defend or indemnify the City or R&E and reserved all rights under the Policies,

19 including the right to file a declaratory judgment action, withdraw from the defense, and obtain

20 reimbursement of defense costs.

21                                          IV. COUNT I

22           Declaratory Judgment – Underlying Complaint / City of Mount Vernon

23          51.    Ohio incorporates by reference all allegations set forth in paragraphs 1 through

24 50 as if fully set forth herein.

25          52.    The Ohio Security Policies and Ohio Casualty Policies (collectively, the

26 “Policies”) each constitute a binding and enforceable contract setting forth the rights and

     COMPLAINT FOR DECLARATORY JUDGMENT                               Page 7    Bullivant|Houser|Bailey PC
                                                                                925 Fourth Avenue, Suite 3800
                                                                                Seattle, Washington 98104
                                                                                Telephone: 206.292.8930
             Case 2:21-cv-00972-RSL Document 1 Filed 07/20/21 Page 8 of 16




 1 obligations of the parties to each Policy.

 2         53.    An actual and justiciable controversy exists between the City and Ohio

 3 regarding the existence and scope of coverage under the Policies.

 4         54.    Pursuant to the express terms, conditions, exclusions, and limitations of the

 5 Policies, there is no liability coverage available to the City for the claims and damages alleged

 6 against it in the Underlying Complaint.

 7         55.    In relevant part, the insuring agreement of the Ohio Security Policies provides

 8 coverage for sums “the ‘insured’ becomes legally obligated to pay as damages because of

 9 ‘bodily injury’ or ‘property damage’” that is “caused by an ‘occurrence.’”

10         56.    The City is not a named insured under the Ohio Security Policies.

11         57.    Under Section II – Who Is An Insured, the Ohio Security Policies extend insured

12 status to “executive officers,” directors,” and “stockholders” of a named insured that is a

13 corporation in certain circumstances. The City does not fall within any of these categories

14 with respect to the named insured, R&E.

15         58.    The Ohio Security Policies contain a Commercial General Liability Extension

16 Endorsement, Form CG 88 10 04 13. Section G.1 of that endorsement amends Section II –

17 Who is an Insured “to include as an insured any person or organization whom you have agreed

18 to add as an additional insured in a written contract, written agreement or permit.” The Ohio

19 Security Policies specify, in relevant part, that “such person or organization is an additional

20 insured but only with respect to liability for ‘bodily injury’ [or] ‘property damage’ … caused

21 in whole or in part by: a. Your acts or omissions, or the acts or omissions of those acting on

22 your behalf, in the performance of your on going operations for the additional insured that are

23 the subject of the written contract or written agreement …” To the extent the liability alleged

24 in the Underlying Complaint does not involve bodily injury or property damage caused by

25 R&E’s ongoing operations for the City under that agreement, the City does not qualify as an

26 insured or additional insured under the Ohio Security Policies and is not entitled to coverage.

     COMPLAINT FOR DECLARATORY JUDGMENT                              Page 8     Bullivant|Houser|Bailey PC
                                                                                925 Fourth Avenue, Suite 3800
                                                                                Seattle, Washington 98104
                                                                                Telephone: 206.292.8930
               Case 2:21-cv-00972-RSL Document 1 Filed 07/20/21 Page 9 of 16




 1         59.      The Underlying Complaint does not seek to recover for damages because of

 2 “bodily injury” or “property damage” as required by the insuring agreement. The Ohio

 3 Security Policies define “bodily injury” as, in relevant part, “physical injury, sickness or

 4 disease sustained by a person.” The Underlying Complaint does not allege any injury to a
 5 person. Accordingly, there is no coverage available for “bodily injury” under Coverage A.

 6         60.      The Underlying Complaint also does not seek to recover for damages because

 7 of “property damage” as the Ohio Security Policies define that term. The Ohio Security

 8 Policies define “property damage” to mean, in relevant part, “[p]hysical injury to tangible

 9 property” or “[l]oss of use of tangible property that is not physically injured.” The Underlying

10 Complaint alleges a single event of water intrusion but does not appear to seek recovery for
11 that event. Instead, the Underlying Complaint seeks recovery for harm arising from the City’s

12 alleged failure to construct the flood control project in a manner consistent with the Settlement

13 Agreement and Permanent Easement Agreement. Such economic harm does not constitute

14 “physical injury to,” or “loss of use of,” “tangible property,” as required by the Ohio Security

15 Policies.

16         61.      The Underlying Complaint does not allege any injuries “caused by an

17 ‘occurrence’” as required by the insuring agreement of the Ohio Security Policies. The Ohio

18 Security Policies define “occurrence” to require, in relevant part, an “accident.”                           The

19 Underlying Complaint alleges that CCS suffered harm as a result of the City’s construction

20 activities based on a design it commissioned for the flood control project. The Complaint does

21 not allege that this design was accidental. To the extent CCS’s alleged injuries should have

22 been the foreseeable result of that design, CCS’s alleged injuries were not “caused by an

23 ‘occurrence.’”

24         62.      Furthermore, the Ohio Security Policies only afford coverage for bodily injury

25 or property damage that “occurs during the policy period” and was not known to have occurred,

26 in whole or in part, prior to the policy period. The Underlying Complaint alleges that the

     COMPLAINT FOR DECLARATORY JUDGMENT                               Page 9    Bullivant|Houser|Bailey PC
                                                                                925 Fourth Avenue, Suite 3800
                                                                                Seattle, Washington 98104
                                                                                Telephone: 206.292.8930
             Case 2:21-cv-00972-RSL Document 1 Filed 07/20/21 Page 10 of 16




 1 construction of the flood control project began in March of 2017. To the extent the damage

 2 occurred or was known, in whole or in part, prior to the inception of any policy period, the

 3 Ohio Security Policies do not afford coverage for this reason as well.

 4         63.    Even if any of the injuries alleged in the Underlying Complaint did constitute

 5 “bodily injury” or “property damage” and were caused by an “occurrence” (which Ohio

 6 denies), exclusions would apply to exclude coverage for the claims and damages alleged in the

 7 Underlying Complaint.

 8         64.    Exclusion 2.a. excludes coverage for, in relevant part, bodily injury or property

 9 damage “expected or intended from the standpoint of the insured.” The Underlying Complaint

10 seeks recovery for the City’s design for the flood control project, which appears to have been
11 deliberate and not accidental in nature. To the extent the injuries alleged in the Underlying

12 Complaint were expected or intended, Exclusion 2.a. excludes coverage.

13         65.    Section G.2 of the Commercial General Liability Extension Endorsement adds

14 an exclusion for “‘bodily injury’ or ‘property damage’ arising from the sole negligence of the

15 additional insured.” To the extent the damages alleged in the Underlying Complaint arose

16 from the City’s sole negligence, this exclusion bars coverage.

17         66.    Section G.2 of the Commercial General Liability Extension Endorsement adds

18 an exclusion for, in relevant part,

19                “‘bodily injury’ [or] ‘property damage’ … arising out of the
                  rendering of, or the failure to render, any professional
20                architectural, engineering or surveying services, including (1)
                  The preparing, approving, or failing to prepare or approve, maps,
21                shop drawings, opinions, reports, surveys, field orders, change
                  orders or drawings and specifications; or (2) Supervisory,
22                inspection, architectural or engineering activities. This exclusion
                  applies even if the claims against any insured allege negligence
23                or other wrongdoing in the supervision, hiring, employment,
                  training or monitoring of others by that insured, if the
24                ‘occurrence’ which caused the ‘bodily injury’ or ‘property
                  damage’ … involved the rendering of, or the failure to render,
25                any professional architectural, engineering or surveying
                  services.”
26

     COMPLAINT FOR DECLARATORY JUDGMENT                              Page 10   Bullivant|Houser|Bailey PC
                                                                               925 Fourth Avenue, Suite 3800
                                                                               Seattle, Washington 98104
                                                                               Telephone: 206.292.8930
                Case 2:21-cv-00972-RSL Document 1 Filed 07/20/21 Page 11 of 16




 1          67.     The Ohio Security Policies also contain Commercial General Liability

 2 Endorsement No. CG22430413 entitled Exclusion – Engineers, Architects or Surveyors

 3 Professional Liability. That endorsement adds the following exclusion:

 4                  This insurance does not apply to "bodily injury", "property
                    damage" or "personal and advertising injury" arising out of the
 5                  rendering of or failure to render any professional services by you
                    or any engineer, architect or surveyor who is either employed by
 6                  you or performing work on your behalf in such capacity.
                    Professional services include:
 7
                    1. The preparing, approving, or failing to prepare or approve,
 8                  maps, shop drawings, opinions, reports, surveys, field orders,
                    change orders or drawings and specifications; and
 9
                    2. Supervisory, inspection, architectural or engineering activities.
10
                    This exclusion applies even if the claims against any insured
11                  allege negligence or other wrongdoing in the supervision, hiring,
                    employment, training or monitoring of others by that insured, if
12                  the "occurrence" which caused the "bodily injury" or "property
                    damage", or the offense which caused the "personal and
13                  advertising injury", involved the rendering of or failure to render
                    any professional services by you or any engineer, architect or
14                  surveyor who is either employed by you or performing work on
                    your behalf in such capacity.
15
     The Underlying Complaint alleges that the City hired R&E to design the portion of the project
16
     that resulted in CCS’s claimed damages. R&E’s design of the project constitutes a professional
17
     service.     Accordingly, Section G2 of the Commercial General Liability Extension
18
     Endorsement and the Professional Services Exclusion bar coverage for the claims and damages
19
     alleged in the Underlying Complaint.
20
            68.     Except with respect to the definition of insured, the Ohio Casualty Policies
21
     contain substantially similar terms, conditions, exclusions, and limitations, which operate to
22
     bar coverage for the same reasons as those contained in the Ohio Security Policies.
23
            69.     In addition, the Ohio Casualty Policies contain Endorsement Form
24
     CU88390714 entitled “Amendment of Definition of Insured.” That endorsement amends the
25
     definition of “insured” in the Policy’s Commercial Umbrella Coverage Form to provide, in
26

      COMPLAINT FOR DECLARATORY JUDGMENT                                Page 11   Bullivant|Houser|Bailey PC
                                                                                  925 Fourth Avenue, Suite 3800
                                                                                  Seattle, Washington 98104
                                                                                  Telephone: 206.292.8930
             Case 2:21-cv-00972-RSL Document 1 Filed 07/20/21 Page 12 of 16




 1 relevant part, as follows:

 2                 F. "Insured" means each of the following, to the extent set forth:
                   …
 3
                   5. Any person or organization who qualifies as an insured in the
 4                 "underlying insurance" and does not qualify as an "Insured" in
                   paragraphs 1., 2., 3., 4., 6., 7., or 8. of this definition F., but not
 5                 beyond the extent of any limitation imposed under any contract
                   or agreement. However:
 6
                   a. The coverage provided to such person or organization by this
 7                 insurance: …

 8                 (2) Will not be broader than the coverage afforded by the
                   applicable "underlying insurance"; and
 9
                   b. If coverage provided to such person or organization is required
10                 by a contract or agreement, …

11                 If the minimum limits of insurance you agreed to provide such
                   person or organization in a contract or agreement are wholly
12                 within the "underlying insurance", this policy shall not apply.

13 The City does not qualify as an “Insured” under paragraphs 1., 2., 3., 4., 6., 7., or 8 of the

14 definition of “insured” in the Ohio Casualty Policies. To the extent the City qualifies as an

15 additional insured under the Ohio Security Policies, the coverage provided by the Ohio

16 Casualty Policies is no broader than that provided by the Ohio Security Policies. In addition,

17 because R&E agreed to obtain coverage only up to the limits provided by the Ohio Security

18 Policies, the Ohio Casualty Policies do not apply.

19          70.    For these reasons, Ohio has no duty to defend or indemnify the City under the

20 Policies with respect to the Underlying Complaint and the Underlying Action.

21                                            V. COUNT II

22                    Declaratory Judgment – Third-Party Complaint / R&E

23          71.    Ohio incorporates by reference all allegations set forth in paragraphs 1 through

24 70 as if fully set forth herein.

25          72.    An actual and justiciable controversy exists between R&E and Ohio regarding

26 the existence and scope of coverage under the Policies.

     COMPLAINT FOR DECLARATORY JUDGMENT                                  Page 12    Bullivant|Houser|Bailey PC
                                                                                    925 Fourth Avenue, Suite 3800
                                                                                    Seattle, Washington 98104
                                                                                    Telephone: 206.292.8930
              Case 2:21-cv-00972-RSL Document 1 Filed 07/20/21 Page 13 of 16




 1           73.      To the extent the City seeks to recover from R&E for the claims and damages

 2 alleged in the Underlying Complaint, the Policies do not afford coverage for the reasons set

 3 forth in Count I above.

 4           74.      In addition, pursuant to the express terms, conditions, exclusions, and

 5 limitations of the Policies, there is no liability coverage available to the R&E for the claims

 6 and damages alleged against it in the Third-Party Complaint.

 7           75.      In relevant part, the insuring agreement of the Ohio Security Policies provides

 8 coverage for sums “the ‘insured’ becomes legally obligated to pay as damages because of

 9 ‘bodily injury’ or ‘property damage’” that is “caused by an ‘occurrence.’”

10           76.      The Third-Party Complaint does not seek to recover for damages because of

11 “bodily injury” or “property damage” as required by the insuring agreement. The Third-Party

12 Complaint does not allege any injury to a person. Accordingly, there is no coverage available

13 for “bodily injury” under Coverage A.

14           77.      The Third-Party Complaint also does not seek to recover for damages because

15 of “property damage.” The Third-Party Complaint seeks damages because of a breach of

16 contract, which does not involve injury to, or loss of use of, “tangible property” as required by

17 the Ohio Security Policies.

18           78.      The Third-Party Complaint does not allege any injuries “caused by an

19 ‘occurrence.’” The Third-Party Complaint alleges that R&E refused the City’s tender of

20 defense.        The Third-Party Complaint does not allege that this refusal was accidental.

21 Accordingly, the City’s alleged injuries were not “caused by an ‘occurrence.’”

22           79.      The last policy period expired on January 4, 2020. The City did not demand

23 defense or indemnity from R&E until February 1, 2021. Thus, the Third-Party Complaint does

24 not allege any damages because of “bodily injury” or “property damage” during the policy

25 period.

26           80.      Even if any of the injuries alleged in the Third-Party Complaint did constitute

     COMPLAINT FOR DECLARATORY JUDGMENT                                Page 13   Bullivant|Houser|Bailey PC
                                                                                 925 Fourth Avenue, Suite 3800
                                                                                 Seattle, Washington 98104
                                                                                 Telephone: 206.292.8930
             Case 2:21-cv-00972-RSL Document 1 Filed 07/20/21 Page 14 of 16




 1 “bodily injury” or “property damage” and were caused by an “occurrence” (which Ohio

 2 denies), exclusions would apply to exclude coverage for the claims and damages alleged in the

 3 Third-Party Complaint.

 4          81.    To the extent the injuries alleged in the Third-Party Complaint were expected

 5 or intended, Exclusion 2.a. excludes coverage.

 6          82.    Exclusion 2.b excludes coverage for, in relevant part:

 7                 “bodily injury” or “property damage” for which the insured is
                   obligated to pay damages by reason of the assumption of liability
 8                 in a contract or agreement. This exclusion does not apply to
                   liability for damages: (1) that the insured would have in the
 9                 absence of the contract or agreement….”

10 The Third-Party Complaint alleges that R&E is required to defend and indemnify the City
11 based on the assumption of liability in a contract or agreement. In the absence of the contract

12 or agreement, R&E would have no obligation to defend or indemnify the City. Accordingly,

13 Exclusion 2.b bars coverage for the claims and damages alleged in the Third-Party Complaint.

14          83.    The claims and damages alleged in the Third-Party Complaint arise out of

15 R&E’s alleged breach of R&E’s alleged obligations under the PSA, an agreement to provide

16 professional services, to defend and indemnify the City for the allegations in the Complaint.

17 The Complaint alleges that the damages at issue arise out of the design of the project, which

18 constitutes a professional service. Accordingly, the Professional Services Exclusion bars

19 coverage for the claims and damages alleged in the Underlying Complaint.

20                                           VI. COUNT III

21                                    Reimbursement of Defense Costs

22          84.    Ohio incorporates by reference all allegations set forth in paragraphs 1 through

23 84 as if fully set forth herein.

24          85.    The Ohio Security Policies contain Endorsement No. IL 01 23 11 13, entitled

25 Washington Changes – Defense Costs. That endorsement provides: “If we initially defend an

26 insured (“insured”) or pay for an insured’s (“insured’s”) defense but later determine that none

     COMPLAINT FOR DECLARATORY JUDGMENT                              Page 14   Bullivant|Houser|Bailey PC
                                                                               925 Fourth Avenue, Suite 3800
                                                                               Seattle, Washington 98104
                                                                               Telephone: 206.292.8930
              Case 2:21-cv-00972-RSL Document 1 Filed 07/20/21 Page 15 of 16




 1 of the claims (“claims”), for which we provided a defense or defense costs, are covered under

 2 this insurance, we have the right to reimbursement for the defense costs we have incurred. The

 3 right to reimbursement under this provision will only apply to the costs we have incurred after

 4 we notify you in writing that there may not be coverage and that we are reserving our rights to
 5 terminate the defense or the payment of defense costs and to seek reimbursement for defense

 6 costs.”

 7           86.   Ohio informed the City and R&E that there may be no coverage available and

 8 that it was reserving its right to seek reimbursement of defense costs in coverage position

 9 letters dated May 5, 2021.

10           87.   Because there is no coverage under the Policy for the claims and damages

11 alleged in the Underlying Complaint or Third-Party Complaint, Ohio Security has the right

12 pursuant to Endorsement No. IL 01 23 11 13 to reimbursement of defense costs incurred in

13 defense of the Underlying Action since May 5, 2021.

14                                   REQUEST FOR RELIEF

15           WHEREFORE, Ohio prays for judgment in its favor and against Defendants as follows:

16           A.    Declaratory relief pursuant to the Declaratory Judgments Act, 28 U.S.C. § 2201,

17 that Ohio has no duty to defend or indemnify the City or R&E in the Underlying Action;

18           B.    Declaratory relief pursuant to the Declaratory Judgments Act, 28 U.S.C. § 2201,

19 that Ohio Security may withdraw from the defense currently being provided in the Underlying

20 action;

21           C.    An order declaring that Liberty is entitled to recoup from the City and R&E the

22 costs incurred in providing a defense under a reservation of rights; and

23           D.    Such other and further relief as the court deems just and appropriate.

24           //

25           //

26           //

     COMPLAINT FOR DECLARATORY JUDGMENT                              Page 15   Bullivant|Houser|Bailey PC
                                                                               925 Fourth Avenue, Suite 3800
                                                                               Seattle, Washington 98104
                                                                               Telephone: 206.292.8930
                Case 2:21-cv-00972-RSL Document 1 Filed 07/20/21 Page 16 of 16




 1            DATED: July 20, 2021

 2                                          BULLIVANT HOUSER BAILEY PC

 3

 4                                          By /s/ Michael A. Guadagno
                                               Michael A. Guadagno, WSBA #34633
 5                                             E-mail: michael.guadagno@bullivant.com
 6

 7                                          By /s/ Jared F. Kiess
                                               Jared F. Kiess, WSBA #54532
 8                                             E-mail: jared.kiess@bullivant.com

 9                                          Attorneys for Plaintiffs Ohio Security Insurance
                                            Company and The Ohio Casualty Insurance
10                                          Company

11   4828-6059-0578.1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      COMPLAINT FOR DECLARATORY JUDGMENT                         Page 16   Bullivant|Houser|Bailey PC
                                                                           925 Fourth Avenue, Suite 3800
                                                                           Seattle, Washington 98104
                                                                           Telephone: 206.292.8930
